Citation Nr: 0325289	
Decision Date: 09/26/03    Archive Date: 10/02/03	

DOCKET NO.  99-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to medication for service-connected 
sarcoidosis. 

2.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January to November 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to service connection for 
hypertension was previously before the Board in August 2001, 
at which time it was remanded for additional development.  
The case is now before the Board for appellate review.


FINDINGS OF FACT

1.  Chronic hypertension is not shown to have been present in 
service, or for many years thereafter.

2.  Chronic hypertension is not shown to be causally related 
to a service-connected disease or injury, including 
sarcoidosis, or medication therefor.

3.  The veteran does not currently suffer from loss of use of 
a creative organ.


CONCLUSIONS OF LAW

1.  Chronic hypertension was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

2.  Chronic hypertension is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2002).

3.  Special monthly compensation based on the loss of use of 
a creative organ is not warranted.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of June 2002 and June 2003, and in a Statement 
of the Case in September 2002 (referenced therein), the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.  
Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
hypertension.  At the time of a service separation 
examination in November 1972, the veteran's heart and 
vascular system were within normal limits.  His blood 
pressure in the sitting position was 110/70, and no pertinent 
diagnosis was noted.

During the course of VA outpatient treatment for an unrelated 
medical problem in June 1997, the veteran's blood pressure 
was 135/92.  No pertinent diagnosis was noted.

At the time of a period of VA hospitalization in October 
1997, the veteran's blood pressure was 133/71, and no 
pertinent diagnosis was noted.

VA outpatient treatment records covering the period from 
February to July 1998 show systolic blood pressures ranging 
from 131 to 153, with diastolic blood pressures ranging from 
90 to 98.  During the course of VA outpatient treatment in 
July 1998, the veteran received a diagnosis of benign 
hypertension.

On VA genitourinary examination in August 1998, the veteran 
voiced no significant complaints or history.  Similarly 
denied was any evidence of significant sexual dysfunction.  
On physical examination, his penis and testicles were of good 
size, and within normal limits.  No pertinent diagnosis was 
noted.

During the course of a subsequent VA genitourinary 
examination in January 1999, the veteran denied any trauma or 
surgery to his penis or testes.  On physical examination, his 
blood pressure was 120/70.  Inspection of his penis revealed 
it was uncircumcised.  The testes were descended bilaterally, 
and of normal size and consistency.  The epididymis and 
spermatic cord were within normal limits, and the penis was 
undeformed.  The pertinent diagnoses were chronic 
prostatitis; and impotence.

During an April 1999 VA medical examination, the veteran 
complained of a change in sexual function.  His erections 
were not lasting as long as they had in the past.  The 
diagnosis was impotence secondary to chronic prostatitis.

On VA genitourinary examination in June 1999, the veteran 
gave a longstanding history of hypertension, currently 
treated with medication.  Also noted was a history of 
prostatitis and sarcoidosis.  His medications included 
Avapro, Zantac, and Proventil.  On physical examination, the 
veteran displayed a normal S1 and S2, without murmur, rub, or 
gallop.  No carotid bruits were noted, and blood pressure was 
157/90.  Electrocardiographic examination showed a normal 
sinus rhythm, with left ventricular hypertrophy by voltage 
criteria.  Chest X-ray studies showed evidence of major 
nodular and interstitial infiltrates bilaterally, consistent 
with sarcoidosis.  The clinical impression was essential 
hypertension; sarcoidosis; and prostatitis.  In the opinion 
of the examiner, while the veteran clearly had hypertension, 
it was "extremely unlikely" that his hypertension was 
secondary to either sarcoidosis or prostatitis.  The veteran 
"almost certainly" suffered from essential hypertension.

On VA pulmonary examination in September 1999, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  He denied any trauma or surgery affecting his 
penis or testicles.  Also denied were any local or systemic 
diseases affecting sexual function.  He stated that he had 
been unable to achieve an erection for the past 8 or 9 
months.  However, he had not yet attempted any treatment.  On 
physical examination, there was evidence of a right 
ventricular heave.  The heart showed a regular rate, with no 
murmurs, rubs, or gallops.  His neck was supple, without 
increase in central venous pressure.  Examination of the 
penis showed it to be circumcised.  His testes were descended 
bilaterally, and of normal size and consistency.  The 
epididymis and spermatic cord were within normal limits, and 
the prostate gland was normal and slightly tender.  The 
pertinent diagnoses were cystic sarcoidosis; chronic 
prostatitis; and impotence.

On VA cardiovascular examination in April 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Pertinent medical history consisted of sarcoidosis 
in 1972.  Reportedly, the veteran had been placed on 
Prednisone in 1998, beginning with a dosage of 40 milligrams, 
which was tapered to 20 milligrams per day.  On physical 
examination, blood pressure was 140/80, with a pulse of 80.  
Examination of the heart showed audible S1 and S2 sounds, 
with no murmur.  All peripheral pulses were present, and 
there was no JVD or edema.  Noted at the time of examination 
was that the sarcoidosis was well controlled.  Based on the 
veteran's history, it appeared that he had been placed on 
Prednisone in September 1998, at which time he started having 
blood pressure.  However, given the veteran's family history 
of essential hypertension, and following a review of all 
medical records, including echocardiogram results, it 
appeared that the veteran's hypertension was essential rather 
than steroid-induced.  In that regard, he was initially begun 
on 40 milligrams of Prednisone, which was subsequently 
tapered after his symptoms came under control.  Based on that 
fact, and his medical history, it appeared that his 
hypertension was unrelated to steroids, inasmuch as he did 
not have any signs or symptoms of other effects of steroid 
use.

VA outpatient treatment records covering the period from 
April 2002 to February 2003 show treatment during that time 
for various medical problems.

Analysis

The veteran in this case seeks service connection for 
hypertension, claimed as secondary to medication, including 
Prednisone, for service-connected sarcoidosis.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110 (West 2002).  
Moreover, where a veteran served 90 days or more during a 
period of war, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability, but only that 
degree, which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic hypertension.  The earliest clinical 
indication of the potential presence of chronic hypertension 
is revealed by a VA outpatient treatment record dated in June 
1997, almost 25 years following his discharge, at which time 
his blood pressure was 135/92.  Not until 1998, fully 
26 years following the veteran's separation from service, did 
he receive a diagnosis of benign hypertension.  
Significantly, at that time, there was no indication that the 
hypertension was in any way related to some incident or 
incidents of service, or to medication for service-connected 
sarcoidosis.

The Board observes that, following a VA cardiovascular 
examination in June 1999, the examiner was of the opinion 
that, while the veteran clearly suffered from hypertension, 
it was "extremely unlikely" that such hypertension was 
secondary to service-connected sarcoidosis.  Rather, the 
hypertension was "almost certainly" essential in nature.  
Significantly, following a recent VA cardiovascular 
examination in April 2002, the examiner was once again of the 
opinion that the hypertension was "essential" rather than 
related to steroid usage.

Based on the aforementioned, it is clear that the veteran's 
current hypertension is essential in nature, and unrelated to 
Prednisone prescribed for service-connected sarcoidosis.  
Under such circumstances, the veteran's claim for service 
connection for hypertension must be denied.

Turning to the issue of special monthly compensation based on 
the loss of use of a creative organ, the Board notes that 
special monthly compensation pursuant to the provisions of 
38 U.S.C.A. § 1114(k) is payable for the anatomical loss or 
loss of use of one or more creative organs.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C.A. 
§ 1114(o) when authorized in conjunction with any of the 
provisions of 38 U.S.C.A. § 1114(a) through (j) or (s).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that:  (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle, and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.

When loss or loss of use of a creative organ results from 
wounds or other trauma sustained in service, or from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.  

Loss or loss of use traceable to an elective operation 
performed subsequent to service will not establish 
entitlement to the benefit.  If, however, the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service, it will 
support authorization of the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences.  

Atrophy resulting from mumps followed by orchitis in service 
is service connected.  Since atrophy is usually perceptible 
within 1 to 6 months after infection subsides, an examination 
within 6 months after the subsidence of orchitis 
demonstrating a normal genitourinary system will be 
considered in determining rebuttal of service incurrence of 
atrophy later demonstrated.  Mumps not followed by orchitis 
in service will not suffice as the antecedent cause of 
subsequent atrophy for the purpose of authorizing the 
benefit.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350 (2002).

The veteran argues that, inasmuch as he is unable to achieve 
and/or maintain an erection, he effectively suffers from loss 
of use of a creative organ.  However, as is clear from the 
above, the inability to achieve and/or maintain an erection 
does not constitute loss of use of a creative organ.  
Significantly, service connection is currently in effect for 
impotence, assigned a noncompensable evaluation.  At no time 
has it been shown that the veteran suffers from an impairment 
of testicular function sufficient to warrant a grant of 
special monthly compensation.  In that regard, at all times 
subsequent to the veteran's discharge from service, his 
testes have been described as of normal size and consistency, 
with no evidence of any deformity.  Moreover, at present, 
there is no indication that the veteran suffers from an 
absence of spermatozoa sufficient to warrant a grant of the 
benefits sought.  Under such circumstances, and absent 
documented evidence of the loss of use of a creative organ, 
the benefit sought on appeal must be denied.




ORDER

Service connection for hypertension, claimed as secondary to 
medication for service-connected sarcoidosis, is denied.

Special monthly compensation based on the loss of use of a 
creative organ is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

